Citation Nr: 0622508	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-35 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen the claim for service connection for fatigue.  

2.	Whether new and material evidence has been submitted to 
reopen the claim for service connection for a respiratory 
disorder.   

3.	Whether new and material evidence has been submitted to 
reopen the claim for service connection for headaches.      


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from August 1977 to July 1978, 
from May 1982 to June 1987, and from December 1990 to May 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.    

As noted by the veteran's representative, it appears that the 
veteran has raised a claim of service connection for post-
traumatic stress disorder.  This matter is referred for 
appropriate action. 


FINDINGS OF FACT

1.	In a November 2001 decision, the Board denied entitlement 
to service connection for fatigue, headaches, and a 
respiratory disorder, and the veteran did not appeal.  

2.	New and material evidence has not been submitted to reopen 
the claim for service connection for fatigue.      

3.	New and material evidence has not been submitted to reopen 
the claim for service connection for a respiratory disorder.      

4.	New and material evidence has not been submitted to reopen 
the claim for service connection for headaches.        




CONCLUSIONS OF LAW

1.	A November 2001 Board decision that denied service 
connection for fatigue, headaches, and a respiratory disorder 
is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2005).

2.	New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for fatigue.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).     

3.	New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a 
respiratory disorder.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2005).     

4.	New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for headaches.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his service connection 
claims for fatigue, headaches, and a respiratory disorder.  
In the interest of clarity, the Board will initially discuss 
whether these issues have been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.
 
I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA satisfied VCAA notification requirements in a letter from 
the RO dated in September 2002.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In this letter, the RO informed the 
veteran of the evidence needed to substantiate his claims, 
and requested from the veteran relevant evidence, or 
information regarding evidence pertaining to the appeal which 
the RO should obtain for the veteran (the Board also finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (veteran should be 
notified that he should submit any pertinent evidence in his 
possession).  In this letter, the RO advised the veteran of 
his responsibility to present new and material evidence to 
reopen his service connection claims.  And in this letter, 
the RO provided notification to the veteran before 
adjudicating his claims in December 2002.  See Mayfield v. 
Nicholson, No. 05-7157, 2006 U.S. App. LEXIS 8145 (Fed. Cir. 
April 5, 2006) (VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision).  

The Board notes that in the September 2002 letter the RO did 
not provide the veteran with information regarding disability 
ratings and effective dates for the award of benefits.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Nevertheless, 
despite the inadequate notice provided to the veteran on 
these two matters, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
As will be discussed below, the veteran's claims to reopen 
his service connection claims will be denied.  As such, no 
disability rating or effective date will be assigned for 
these claims.  There is therefore no possibility of prejudice 
to the veteran here.    

In sum, the Board finds that VA satisfied VCAA notification 
requirements in the September 2002 letter from VA, despite 
the omission of certain information.    

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating such a 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A (West 2002). 

In this matter, the RO obtained private, VA, and service 
medical records relevant to this matter.  But according to 
the veteran's representative, additional relevant records 
have not been obtained by VA.  And VA did not provide the 
veteran with medical examination in response to his claims to 
reopen.  

In determining whether VA must assist the veteran further 
here, the Board is bound by the fact that these claims are 
claims to reopen service connection claims.  Given this, the 
Board finds further development unnecessary here because, in 
an effort to reopen a finally decided service connection 
claim, it is the veteran's burden to present new and material 
evidence.  See 38 C.F.R. §§ 3.156, 3.159(c)(4)(C)(iii); see 
also Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003) (upholding 
validity of 3.159(c)(4)(C)(iii) and finding that, "without 
the introduction of new and material evidence, VA is not 
required to provide a medical examination or opinion"); 
Fugitt v. Principi, 18 Vet. App. 559 (2004).  

The veteran has claimed service connection for fatigue, 
headaches, and a respiratory disorder since 1992.  Since the 
unappealed November 2001 Board decision denying his claims, 
it has been the veteran's burden to produce new and material 
evidence that would warrant a reopening of his claims.  
Hence, further VA development of his claims is not required 
here.   

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claims to Reopen the Claims for 
Service Connection

Since September 1992, the veteran has claimed that active 
service caused him fatigue, headache, and respiratory 
disorders.  He has claimed that these disorders should be 
service connected as disabilities arising out of undiagnosed 
illnesses developed from service in the Southwest Asia 
theater of operations during the Persian Gulf War.  See 38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1) (2002).  

To recover under this theory of entitlement, the medical 
evidence of record must show objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs and symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs and symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  The 
illness must become manifest during either active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4, not later 
than December 31, 2006.  38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317(a)(1) (2002); 66 Fed. Reg. 56614-56615 (Nov. 
9, 2001).

Further, by history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or 
symptoms have been medically attributed to a diagnosed rather 
than undiagnosed illness, the Persian Gulf War presumption of 
service connection does not apply.  VAOPGCPREC 8-98 (August 
3, 1998), published at 63 Fed. Reg. 56,703 (1998).

The RO originally denied service connection for fatigue, 
headaches, and a respiratory disorder in a February 1994 
rating decision.  The veteran duly appealed this decision to 
the Board, which, in November 2001, denied the veteran's 
claims.  The Board found no objective indications that the 
veteran had current fatigue or respiratory disorders, and 
found that medical evidence attributed the veteran's 
headaches to a known diagnosed disorder rather than an 
undiagnosed illness.  The veteran did not appeal so this 
Board decision became final.  See 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2005).  

The veteran filed claims to reopen these service connection 
claims in March 2002.  To grant his claims to reopen, the 
Board must first find that the veteran has submitted new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2005).     

Regulations enacted since the veteran's 2002 claims to reopen 
have changed VA's definition of "new and material evidence."  
This change applies prospectively to all requests to reopen 
that are made on or after August 29, 2001.  See Fed. Reg. 
45,620-30 (Aug. 29, 2001) [now codified at 38 C.F.R. § 
3.156(a) (2005)].  Because the veteran filed his request to 
reopen his claims after that date (in March 2002), this 
regulatory change is applicable here.

The Board observes that it must make its own determination as 
to whether any newly received evidence warrants a reopening 
of the veteran's claims.  This is important because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has finally been disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  When determining whether the 
claim should be reopened, the credibility of the newly 
received evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  In order for evidence to be sufficient 
to reopen a previously disallowed claim, it must be both new 
and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

New evidence is now defined as existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

As already noted, the veteran's claims of service connection 
for fatigue, headache, and respiratory disorders were last 
denied in a November 2001 Board decision, which became final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The Board must now 
determine whether the RO correctly denied the veteran's 
claims to reopen in the December 2002 rating decision.  See 
Hickson v. West, 12 Vet. App. 247, 251 (1999).
  
In support of his effort to reopen the claims, the veteran 
submitted private medical evidence showing that he has 
complained of fatigue and has been diagnosed with obstructive 
sleep apnea syndrome.  The veteran contends that this 
information is new and material because it shows that he has 
fatigue and a respiratory disorder.  The Board agrees with 
the veteran that, with regard to his fatigue and respiratory 
disorders, this is new information associated with the claims 
folder since the November 2001 final Board decision.  
Accordingly, the Board finds this evidence to be new evidence 
supporting his claims for fatigue and respiratory disorders 
(but not his headaches).  Nonetheless, the Board must still 
determine whether any of the new evidence is also material 
evidence.

To that end, the Board has determined that none of the new 
information is material.  By itself, or with previous 
evidence of record, none of the new evidence relates to the 
unestablished fact necessary to substantiate the veteran's 
claims.  Though the new evidence provides objective 
indications of current fatigue and respiratory disorders, the 
evidence shows that the veteran's sleep apnea - and the 
fatigue he experiences during the daytime as a result - is a 
diagnosed disorder.  The law is clear that if signs or 
symptoms have been medically attributed to a diagnosed rather 
than undiagnosed illness, the Persian Gulf War presumption of 
service connection does not apply.  VAOPGCPREC 8-98 (August 
3, 1998), published at 63 Fed. Reg. 56,703 (1998).  As the 
new evidence indicates that the disorders have been 
attributed to a known clinical diagnosis, they are not 
recoverable under 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1).  Moreover, none of the new evidence otherwise 
relates the sleep apnea, or the consequent fatigue, to 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
As such, the Board finds that the new information does not 
raise a reasonable possibility of substantiating the 
veteran's claims for fatigue, headaches, and a respiratory 
disorder.  38 C.F.R. § 3.156(a).

The Board has closely reviewed and considered each of the 
veteran's statements.  But his statements are insufficient to 
prove his claims - to either in-service injuries or to post-
service symptomatology.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(laypersons are not competent to render medical opinions as 
to etiology or diagnosis).  

As the preponderance of the evidence is against the veteran's 
claims to reopen, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).














ORDER

The application to reopen a claim of entitlement to service 
connection for fatigue is denied.

The application to reopen a claim of entitlement to service 
connection for a respiratory disorder is denied.

The application to reopen a claim of entitlement to service 
connection for headaches is denied.



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


